Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 09/02/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended claims.
Applicant states:
“Applicant traverses the § 103 rejections together. 
Applicant has amended independent claim 1 to specify the froth redirecting element (6d) is arranged above the sieve (6a) and around a circumference of a stirring shaft of the agitation unit (3). Support can be found in the originally filed specification at page 20, lines 5-7 and in FIGS. 1-3. Applicant respectfully submits the cited references fail to disclose or suggest this feature. 
The Office cited Finch's Fig. 1 as allegedly disclosing a froth redirecting zone. However, assuming arguendo Finch discloses a froth redirecting zone, there is no disclosure or suggestion of a froth redirecting element arranged above a sieve and around a circumference of a stirring shaft of an agitation unit. Furthermore, neither Elektro nor Ulrich can remedy the aforementioned deficiencies of Finch. 
Accordingly, amended independent claim 1 would not have been obvious. Dependent claims 2-4 and 18-23 may rely on the non-obviousness of independent claim 1. See MPEP § 2143.03; In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988). 
Applicant requests withdrawal of the § 103 rejections.”

Examiner finds this argument persuasive. However, this argument is made in view of the amended claims. See new grounds for rejection below.

Applicant additionally states: 
“New claim 24 specifies the froth redirecting element (6d) is conical. Support can be found in the originally filed application at least in FIGS. 1-3. The cited references fail to disclose or suggest this feature.”

Examiner finds this argument persuasive. However, this argument is made in view of the new claim. See new grounds for rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over CA 2059713 A1, herein referred to as Finch, and further in view of DE 356815 C, herein referred to as Elektro.
Regarding Claim 1, Finch discloses an apparatus for simultaneous grinding and froth flotation of at least one crude mineral and/or pigment, comprising 
a) a vessel suitable for containing grinding media (page 6; Fig.1, ref. 10), a flotation gas (Abstract), a collector agent and at least one crude mineral and/or pigment (Abstract); 
b) an agitation unit (Abstract) rotatably mounted in vessel; 
c) drive means (page 6; Fig.1, ref. 14) connected to agitation unit for agitating the grinding media and the at least one crude mineral and/or pigment to grind the at least one crude mineral and/or pigment into at least one ground mineral and/or pigment (Abstract)
d) a charge system (page 6; Fig.1, ref.16 and ref. 12) connected to vessel comprising i. a crude mineral and/or pigment feed, ii. a collector agent feed, and iii. a flotation gas inlet; 
e) a discharge system (page 8: froth outlet and ground product outlet are separate; Fig.1, ref. 28 and 32) connected to vessel comprising, ii. a product collecting zone (page 8; Fig.1, ref. 32) suitable for collecting the ground mineral and/or pigment, iii. a froth collecting zone (page 8; Fig.1, ref. 28).
Finch is silent wherein the apparatus comprises a discharge system connected to vessel comprising i. a sieve suitable for separating the froth from the ground mineral and/or pigment, and suitable for preventing the grinding media from being discharged with the qround mineral and/or pigment.
Elektro teaches in an analogous apparatus a sieve (Fig.2, ref .5), for the purpose of aiding the removal of discharge foam from ore (Para. 2-5 of Translation of Elektro), thereby meeting the limitation of the claimed sieve.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the apparatus disclosed by Finch with the sieve, as taught by Elektro, in order to have provided improved removal of froth.  Furthermore, the examiner notes that as the size of the sieve is not specified in the claim and the size of the grinding media is not recited, as such the sieve of the Finch/Elektro combination meets the limitation of “being suitable for preventing grinding media from being discharged with the ground mineral and/or pigment” because it is capable of removing grinding media of sizes which are larger than that of the sieve spacing, thus meets the BRI of the claim limitation.
Finch, as previously modified by Elektro, was silent wherein comprising iv. a froth redirecting element arranged above the sieve and around a circumference of a stirring shaft of the agitation unit.
Finch further teaches a froth redirecting element (See annotated Fig. 1 below), for the purpose of providing improved recycling of material (See Para. 13 of Finch). By providing this froth redirecting element to the combination already made by Finch in view of Elektro, Finch in view of Elektro discloses a froth redirecting element (See annotated Fig. 1 of Finch below) arranged above the sieve (Fig. 2, Num. 5 of Elektro) and around a circumference of a stirring shaft of the agitation unit (See Fig. 1 of Finch).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Finch in view of Elektro, with the froth redirecting element configuration, as taught by Finch, in order to have provided improved recycling of material.
Examiner notes that claims 2-4 have numerous recitations of and/or in the claim limitations.  The examiner notes that “and/or” will be given its broadest reasonable interpretation of “or” for the purpose of examination.

    PNG
    media_image1.png
    509
    539
    media_image1.png
    Greyscale

Regarding Claim 2, Finch in view of Elektro discloses the apparatus according to claim 1, characterized in that the froth collecting zone (page 8; Fig.1, ref. 28 of Finch) comprises spraying nozzles (Fig. 1a, ref. 22 of Finch) and/or the discharge system comprises a discharge control valve or a bypass with overflow and/or the product collecting zone is ring-shaped and/or the froth collecting zone is ring-shaped and/or the froth redirecting element is ring- shaped.
Regarding Claim 3, Finch in view of Elektro discloses the apparatus according to claim 1, characterized in that the mineral and/or pigment feed is connected to the bottom of vessel (Claim 4 of Finch)(Fig. 1, ref. 16 of Finch)
Regarding Claim 4, Finch in view of Elektro discloses the apparatus according to claim 1. Claim 4 recites limitations pertaining to the material worked upon by an apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Because Claim 4 provides no further structure to the apparatus, and the combination of Finch in view of Elektro disclose the structural figures of Claim 1, Claim 4 is rejected by the same structure. See MPEP 2115.
Regarding Claim 20, Finch in view of Elektro discloses the apparatus of claim 1.
Finch in view of Elektro is silent wherein the sieve has opening sizes in a range of from 0.1 mm to 5.0 mm. 
Finch in view of Elektro discloses the general conditions of the claimed invention except for the express disclosure of the sieve has opening sizes in a range of from 0.1 mm to 5.0 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the invention, as disclosed by Finch in view of Elektro, with the sieve having opening sizes in a range of from 0.1 mm to 5.0 mm, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 21, Finch in view of Elektro discloses the apparatus of claim 1.
Finch in view of Elektro is silent wherein the sieve has opening sizes in a range of from 0.1 mm to 3.0 mm. 
Finch in view of Elektro discloses the general conditions of the claimed invention except for the express disclosure of the sieve has opening sizes in a range of from 0.1 mm to 3.0 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the invention, as disclosed by Finch in view of Elektro, with the sieve having opening sizes in a range of from 0.1 mm to 3.0 mm, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 22, Finch in view of Elektro discloses the apparatus of claim 1, wherein the froth-collecting zone is ring-shaped (Fig. 1, Num. 28 of Finch) and comprises two or three spraying nozzles (See Fig. 2 of Finch).  
Regarding Claim 23, Finch in view of Elektro discloses the apparatus of claim 1, further comprising the grinding media within the vessel (See Fig. 1, grinding media of Finch).
Finch in view of Elektro is silent wherein the grinding media have a weight media particle diameter d50 of from 2.4 mm to 4.0 mm and a bulk density of from 2.2 kg/dm3 to 4.0 kg/dm3.
Claim 23 recites limitations pertaining to the material worked upon by an apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Because Claim 23 provides no further structure 
Regarding Claim 24, Finch in view of Elektro discloses the apparatus of claim 1, wherein the froth redirecting element is conical (See annotated Fig. 1 of Finch above).
Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finch in view of Elektro, and further in view of US5312055A, herein referred to as Ulrich.
Regarding Claim 18, Finch in view of Elektro discloses the apparatus of claim 1.
Finch in view of Elektro is silent wherein the agitation unit consists essentially of the stirring shaft and a plurality of annular disks mounted on the stirring shaft with uniform spacing between the disks.  
Ulrich teaches an analogous invention wherein an agitation unit (Fig. 1-2) consists essentially of the stirring shaft (2) and a plurality of annular disks (3) mounted on the stirring shaft (2) with uniform spacing between the disks (See col. 4, lines 41-48), for the purpose of providing higher product quality (col. 5, lines 21-31), thereby meeting the limitation of the claimed agitation unit configuration. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Finch in view of Elektro, with the agitation unit configuration, as taught by Ulrich, in order to have provided higher product quality.

Regarding Claim 19, Finch in view of Elektro and Ulrich discloses the apparatus of claim 18, wherein the annular disks (3 of Ulrich) comprise openings in their radially interior area (See col. 4, lines 41-48 of Ulrich).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856. The examiner can normally be reached Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725